Citation Nr: 0119978	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1973.

In an unappealed December 1976 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a back disorder.  In September 1997, the veteran filed to 
reopen this claim.  Thereafter, in an October 1992 rating 
decision, the RO continued to deny the veteran's claim of 
entitlement to service connection for a back disorder.  That 
decision was not appealed.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.  The veteran subsequently 
perfected a timely appeal regarding that RO decision.

In a November 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder.  The veteran then filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel filed an unopposed motion for remand, 
requesting that the Court vacate the Board's November 1999 
decision and remand the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a back disorder, for further 
development and readjudication.  In the motion, the General 
Counsel noted that, during the pendency of this appeal, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of Chapter 
51 of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  The General 
Counsel asserted that the Board's decision should be vacated 
and remanded for readjudication in light of the new statutory 
requirements.

In January 2001, the Court granted the unopposed motion, 
vacated the Board's November 1999 decision, and remanded the 
case to the Board for compliance with directives that were 
specified by the Court.  The veteran's claims folder was 
subsequently returned to the Board.


REMAND

Following the Court's January 2001 Order, the Board issued a 
letter to the veteran's attorney advising him that he would 
have a period of 90 days in which to submit any additional 
evidence or argument in support of the veteran's claim.  
Thereafter, in a letter to the Board dated in April 2001, the 
veteran's attorney inquired as to whether the veteran was 
being scheduled for a hearing.  A report of contact dated 
later that month shows that a representative of the Board 
spoke with the veteran's attorney by telephone, and was 
informed by the attorney that the veteran wished to appear 
before a Member of the Board at a videoconference hearing, to 
originate in the Togus RO.  See 38 C.F.R. § 20.700(e) (2000).

Pursuant to 38 C.F.R. § 20.700 (2000), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991).  Although 
the record reflects that the veteran previously presented 
testimony at a videoconference hearing before the undersigned 
in August 1999, the Board believes that it would be 
inappropriate to proceed with a readjudication of the 
veteran's claim without affording him an opportunity to 
present additional testimony following the Court's January 
2001 Order, particularly since the veteran now has a 
different representative.

Accordingly, this case is remanded for the following action:

The RO should take steps to schedule the 
veteran for a hearing, by means of video 
teleconferencing, before a Member of the 
Board at the RO.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


